Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 2/11/2022 has been entered.  Claims 1-10 and 12-24 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/29/2021.

	Response to Arguments
Applicant’s arguments, see pages 9-13, filed 2/11/2022, with respect to the rejections of claims 1-10 and 12-21 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Igor Ozeruga on 2/23/2022.
Please amend claim 1 as follows:
1.   A system comprising:
 a non-transitory computer-readable medium configured to store data and instructions;
a processor configured to access the non-transitory computer-readable medium and execute the instructions, the instructions comprising:
 region of interest method code programmed to:
 receive segmented image volume data for at least one anatomic structure, wherein the segmented image volume data includes a first set of segmented image volume data that includes the at least one anatomic structure and a second set of segmented image volume data that includes [[that]]the at least one anatomic structure;
subtract the first set of segmented image volume data from the second set of segmented image volume data to identify image volumes in the second set of segmented image volume data representing at least a contrasting agent within the at least one anatomic structure;
search outward from a computed centerline for the at least one anatomic structure, wherein the search outward from the computed centerline comprises:
 implementing a first evaluation of the first set of segmented image volume data to identify one or more portions of the anatomic structure that has a thickness that is equal to or greater than a thickness threshold;
implementing a second evaluation of the first set of segmented image volume data to detect a surface of one or more regions of interest of the at least one anatomic structure based on the identified one or more portions of the anatomic structure, based on an evaluation of values associated with voxels representing the first set of segmented image volume data and based on the identified image volumes in the second set of segmented image volume data, 
wherein the one or more regions of interest are part of at least one of the identified one or more portions of the at least one anatomic structure; and
generate a region of interest model based on the one or more identified regions of interest.  


Allowable Subject Matter
Claims 1-10 and 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest search outward from a computed centerline for the at least one anatomic structure, wherein the search outward from the computed centerline comprises:
 implementing a first evaluation of the first set of segmented image volume data to identify one or more portions of the anatomic structure that has a thickness that is equal to or greater than a thickness threshold;
implementing a second evaluation of the first set of segmented image volume data to detect a surface of one or more regions of interest of the at least one anatomic structure based on the identified one or more portions of the anatomic structure, based on an evaluation of values associated with voxels representing the first set of segmented image volume data and based on the identified image volumes in the second set of segmented image volume data, 
wherein the one or more regions of interest are part of at least one of the identified one or more portions of the at least one anatomic structure; and
generate a region of interest model based on the one or more identified regions of interest in the context of claim 1.

The prior art of record fails to teach or suggest searching outward from a computed centerline for the at least one anatomic structure, the searching outward from the computed centerline comprising:
 implementing a first evaluation of the segmented image volume data to identify one or more portions of the at least one anatomic structure that has a thickness that is equal to or greater than a thickness threshold;
implementing a second evaluation of the segmented image volume data based on the identified one or more portions of the at least one anatomic structure to detect transitions between an abnormal region of interest and a respective other portion of the at least one anatomic structure based on an evaluation of values of voxels representing the 3-D image volume that includes the at least one anatomic structure, 
wherein a first detected transition corresponds to a location on a surface of the abnormal region of interest and a second detected transition corresponds to a location on a surface of the respective portion, and 
wherein the abnormal region of interest comprises one of a calcified region, mineralized region, and plaque region, wherein the abnormal region of interest is part of at least one of the identified one or more portions of the at least one anatomic structure;
isolating the abnormal region of interest of the at least one anatomic structure in response to the searching; and
generating a region of interest model based on the abnormal region of interest in the context of claim 15.

The prior art of record fails to teach or suggest search outward from a computed centerline for the at least one anatomic structure wherein the searching outward from the computed centerline comprising:
 implementing a first evaluation of the segmented image volume data to identify one or more portions of the at least one anatomic structure that has a thickness that is equal to or greater than a thickness threshold;
implementing a second evaluation of the segmented image volume data based on the identified one or more portions of the at least one anatomic structure to detect a -6-Application No. 16/839949Docket No. CBI-028533 US ORD surface of one or more regions of interest of the at least one anatomic structure, the surface of the one or more regions of interest being detected based on an evaluation of Hounsfield unit (HU) values associated with voxels representing the 3-D image volume that includes the at least one anatomic structure relative to a plurality of HU threshold ranges, 
each HU threshold range being associated with a density of a different material, 
wherein during the searching a first surface of a first region of interest of the one or more regions of interest is detected based on a first HU threshold range of the plurality of HU threshold ranges, and 
a second surface of a second region of interest of the one or more regions of interest is detected based on a second HU threshold range of the plurality of HU threshold ranges, 
the first region of interest having a different material density than the second region of interest, 
wherein the one or more regions of interest are part of at least one of the identified one or more portions of the at least one anatomic structure in the context of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619